Exhibit 10.1

AMENDMENT NUMBER 10 TO MANAGEMENT AGREEMENT

 



THIS AMENDMENT NUMBER 10 TO MANAGEMENT AGREEMENT (the “Amendment") is made and
entered into as of March 14, 2007 (the “Effective Date”), by and between Perini
Corporation, a Massachusetts corporation ("Perini"), Tutor-Saliba Corporation, a
California corporation ("Tutor-Saliba") and Ronald N. Tutor ("Tutor"), an
individual and President of Tutor-Saliba (Perini, Tutor-Saliba and Tutor
collectively, the "Parties").

 

RECITALS

 

WHEREAS, Perini, Tutor-Saliba and Tutor entered into a Management Agreement as
of January 17, 1997 (the "Management Agreement"), whereby, among other things,
Tutor-Saliba agreed to provide certain services of Tutor to Perini;

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereby agree as follows:

 

1.

Section 3(b) of the Management Agreement shall be amended in its entirety to
read as follows:

 

 

(b)

Beginning on the Effective Date, Perini shall pay a fee to Tutor-Saliba at the
rate of $1,000,000 per year, such amount to be paid in twelve equal monthly
installments in arrears on the 15th of each month, or as the parties hereto
shall otherwise agree in writing.

 

2.

Except as specifically amended herein, all other provisions of the Management
Agreement as amended shall remain unchanged and in full force and effect.

 

3.

This Amendment may be executed in several counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.

 

IN WITNESS HEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be executed and delivered as of the date first above written by
their duly authorized representatives.

 

 

PERINI CORPORATION

By: /s/Robert Band
Title: President & Chief Operating Officer

Date: March 19, 2007

 



--------------------------------------------------------------------------------



 

 

TUTOR-SALIBA CORPORATION

By: /s/Ronald N. Tutor
Title: Chairman & President

Date: March 23, 2007

 

 

 

RONALD N. TUTOR

By: /s/Ronald N. Tutor

Date: March 23, 2007



 

 